Citation Nr: 1213885	
Decision Date: 04/16/12    Archive Date: 04/26/12

DOCKET NO.  10-39 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma



THE ISSUES

1.  Entitlement to service connection for a right foot disability, to include as secondary to service-connected right ankle arthritis.

2.  Entitlement to service connection for a left foot disability, to include as secondary to service-connected right ankle arthritis.



REPRESENTATION

Veteran represented by:	Polly Murphy, Attorney 



WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse
ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1954 to June 1957.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In that decision, the RO denied service connection for right and left foot disabilities.  The Veteran perfected an appeal for those issues.

A hearing was held in March 2012, by means of video conferencing equipment with the appellant in Muskogee, Oklahoma, before the undersigned acting Veterans Law Judge, sitting in Washington, DC, who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

Following the hearing, the record was held open for the submission of additional evidence.  The Veteran's representative later submit additional evidence and argument in March 2012 and indicated the Board could proceed with adjudication of the appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he has right and left foot disabilities that are secondary to his service-connected right ankle arthritis.  See 38 C.F.R. § 3.310 (2011).  Prior to adjudication of these issues, additional development is required.  See 38 C.F.R. § 19.9 (2011).

The Board has received additional evidence, including a November 2011 private medical statement and a March 2012 Independent Medical Records Review.  In these records, clinicians discuss symptomatology of the feet that is separate from the Veteran's service-connected right ankle disability, but the current diagnosis is still unclear.  One of the issues to be answered on appeal is whether there is a currently diagnosed right foot disorder that is separate from the right ankle arthritis that is already service-connected and assigned a 20 percent disability evaluation under 38 C.F.R. § 4.71a, Diagnostic Code 5010-5271.  There is also the issue of whether there is a diagnosed disability of the left foot.  After review of the evidence in the claims file, the Board finds that there is insufficient evidence of record to adequately address these questions.  Upon remand, the Veteran should be scheduled for a VA examination.  See 38 C.F.R. § 3.159 (2011).  In an examination report, the examiner should address whether there are any current foot diagnoses and whether these disabilities are related to the service-connected right ankle arthritis or directly due to service.

As noted above, the Veteran's attorney did submit evidence and argument subsequent to the Board videoconference hearing.  In a letter accompanying this evidence sent by fax, she wrote that she was including photographs in a hard-copy submission.  However, those photographs are not currently in the claims file.  Upon remand, the RO should ensure that this evidence is associated with the claims file.  If necessary, the Veteran and his attorney should be asked for an additional copy of these photographs.

Lastly, the Veteran was provided a June 2009 notice letter pursuant to Veterans Claims Assistance Act of 2000 (VCAA).  This letter, however, did not inform the Veteran of the evidence necessary to substantiate a claim for service connection on a secondary basis.  The claims on appeal include the contention that the Veteran has disabilities secondary to a service-connected disability.  Therefore, upon remand, the RO should provide the Veteran a notice letter that informs him of the elements of a secondary service connection claim.  See 38 C.F.R. §§ 3.159, 3.310 (2011).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The RO/AMC should ensure that the photographs identified in a March 25, 2012, fax transmittal letter is associated with the claims file.  If necessary, the Veteran and his attorney should be asked for an additional copy of these photographs.

2.  The RO/AMC should send the Veteran d a proper notice letter in connection with his claims for service connection for right and left foot disorders.  The letter should specifically inform him of the evidence necessary to substantiate a claim for service connection on a secondary basis.

3.  The Veteran should be afforded VA examination to determine the nature and etiology of any foot disorders that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's own lay assertions, and note such review in the examination report or in an addendum. 

It should be noted that the Veteran is competent to report visible symptoms and manifestations of a disability and to attest to factual matters of which he had first-hand knowledge, e.g., experiencing pain in service, reporting to sick call, being placed on limited duty, and undergoing physical therapy.

The examiner should identify all current diagnoses of the feet that are separate from his service-connected right ankle arthritis.  For each diagnosis identified, the examiner should indicate whether it is at least as likely as not that the current disorder is causally or etiologically related to the Veteran's military service.  He or she should also state whether it is at least as likely as not that the current disorder was caused or permanently aggravated by the Veteran's service-connected right ankle arthritis.  

In rendering the opinions, the examiner should not resort to mere speculation, but rather should consider that the phrase "at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  The RO should review the examination report to ensure that it contains the opinions and rationales requested in this remand.

5.  After completing these actions, the RO should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

6.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If any benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the Veteran's appeal.  38 C.F.R. § 20.1100(b) (2011).

